                Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 1 of 17


                                                                                                      




                                                                                      January 28, 2019


                                                                                                                       VIA ECF
Honorable Alvin Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                             Re:            United States v. Seabrook, 16 Cr. 467 (AJH)

Dear Judge Hellerstein:

                             This letter is respectfully submitted on behalf of Norman Seabrook, whom the

Court will sentence for honest services fraud crimes on February 8, 2018. As the Court knows,

Mr. Seabrook continues to maintain his innocence. This is not the time, however, to relitigate his

case. It is the time to demonstrate what has been so extraordinary about his life. See United States

v. Adelson, 441 F. Supp. 2d 506, 513 (S.D.N.Y. 2006)(“if ever a man is to receive credit for the

good he has done . . . it should be at the moment of his sentencing”). As one supporter writes,

“[d]uring his thirty-three year career in the New York City Department of Corrections, Norman

Seabrook earned the respect of his peers and served them with diligence and heartfelt compassion,

fighting for those who could not fight for themselves.” Letter of Bishop Eric P. Brown.1 Our hope

is that the Court will consider Norman’s lifetime of service and impose a substantially below-


                                                            
1
      Letters from Norman’s family and supporters are contained in Appendix A to this
submission.



Paul Shechtman                               T: +1.212.508.6107            F: +1.800.404.3970 
Partner                                      1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100 
                                             paul.shechtman@bracewell.com            bracewell.com 
 
AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC 
        Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 2 of 17


                                                                 



January 28, 2019
Page 2


guidelines sentence. See Pepper v. United States, 562 U.S. 476, 487-88 (2011)(“the punishment

should fit the offender and not merely the crime”).

A.     Early Years

               Norman Seabrook was raised in a three-bedroom, five-story walkup in the South

Bronx by a single mother. He was one of six boys and two girls. One bedroom was occupied by

Norman’s mother and youngest brother; another by his sisters; and the third was shared by Norman

and four brothers. At the time, “burnt out buildings were the norm” and the neighborhood was

characterized by the “cruelty of poverty and hopelessness.” Letter of Major Reginald K. Seabrook.

For Norman’s family, there “were countless days in which issues of water, heat and food were met

with uncertainty.” Id. As the oldest boy in the family, “Norman had to make many sacrifices of

himself to help support [his mother and siblings].” Id. On the days when there was no water,

Norman went to the nearest fire hydrant to fill a bucket so the family could wash-up and bathe.

When there was no food, he pushed a shopping cart to a local welfare center to pick up a five-

pound can of peanut butter, powdered milk, eggs, and cheese.

               Beginning at age ten, Norman took any job he could find. He packed bags at the

local supermarket, working for tips. He scraped the meat-cutting blocks at the local meat market,

earning $1.50 per hour and using his pay to purchase ground beef and chicken backs to take home.

And he shined shoes at the local barber shop, where he received tips and lessons in haircutting, so

he could trim his brothers’ hair.

               Norman’s mother Elizabeth held day jobs as a school lunch room attendant and a

nurse’s aide. At night, she worked in a factory. His father was what Norman has called a “hit and

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
        Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 3 of 17


                                                                  



January 28, 2019
Page 3


run artist”: he would show up from time to time, but was quickly gone. Norman does not recall

ever seeing his father at holidays, special events, or the dinner table. Once a month, Norman took

an hour-and-a-half train ride from the Bronx to Brooklyn to see his father at work. On those days,

his father would take him across the street for a cheeseburger and chocolate shake, and he would

give Norman $50 to take home for the family.

               Norman’s mother’s schedule and his father’s absence meant that he and his two

older sisters took care of their younger siblings. Norman ensured that they were properly dressed

and safe. He cared for them emotionally, providing a voice of optimism when times were bleak.

As Norman’s youngest brother writes:

       I distantly remember one Christmas when I was very young. Our family could not
       afford a Christmas tree that year. We did however have lights for a tree. We had
       the lights from a previous year. Norman and my sister Valerie pulled out the lights
       and tapped [sic] the lights against the wall in the shape of a Christmas tree so that
       we had the inclusion [sic] of Christmas, even though we had no tree.

Id. Caring for his siblings laid the foundation for Norman’s “lifelong commitment to[] sacrificing

for others.” Id. As Norman explained to his youngest brother, “the reason [he] work[ed] so hard

and for so many hours [wa]s so [his brother wouldn’t] have to . . . .” Id.

B.     Teenage Years and Early 20s

               Working odd jobs and caring for his siblings took its toll on Norman’s schooling.

He was expelled from four different New York City high schools due to truancy. At age 15, his

mother sent him to the Pius XII home for troubled teens in Chester, New York. While there, he

attended classes at the nearby Warwick Valley High School and worked on the feeding line at



AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
        Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 4 of 17


                                                                  



January 28, 2019
Page 4


Camp LaGuardia, a shelter for alcoholics. Although he attended Pius XII for only one year, the

time had lasting consequence: he met Susan Farina, who became Susan Seabrook five years later.

               When he returned to the city, Norman went straight to work. He laid concrete, sold

produce, and worked in restaurants. With the encouragement of Susan’s mother, he obtained his

GED. In 1983, he began working as a dispatcher for a security company. At his mother-in-law’s

urging, he took the civil service exams for the Department of Corrections, the FDNY, and the

NYPD. In 1985, at age 25, he became a corrections officer.

               As a corrections officer, Norman was known as “the Go To Guy who ALWAYS

assisted the newly assigned officers.” Letter of Carolyn R. Lewis. “If you needed instruction in

any capacity, writing, alarms, drills, control, you could always call him, [and] he would instruct

you in the right direction.” Letter of Marie Gallardo; see also Letter of Velma Jackson Newell (“I

learned how to do my job efficiently and effectively because of what I learned from watching

him.”). Norman “encouraged many officers to move up in rank and make better wiser career

decisions.” Letter of Luz D. Rivera. Norman’s generosity extended beyond helping fellow

officers with job and career advice. As one former officer writes:

       Most new officers did not have cars, so you were at the mercy of the Queens Riker
       Island Bus #101 to pass security check Point Bridge. If C.O. Seabrook saw you
       waiting at the bus stop, he always stop[ped] and asked if anyone needed a ride . . . .
       If you were going his way (the Bronx) he [would] take you all the way home. He
       refused any kind of gratuities for gasoline, bridge, tolls. So much compassion and
       generosity. . . .

Letter of Marie Gallardo.




AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
        Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 5 of 17


                                                                 



January 28, 2019
Page 5


               With inmates, Norman was clear, fair, and respectful. In his view, corrections

officers “were the face of the department, both in and out of [their] posts.” See Letter of Luz D.

Rivera. At orientations, Norman was clear that he “ha[d] a zero tolerance policy for abusing

inmates” and that he wanted “all corrections officers to be professional . . . and to do their job

professionally.”           Interview       with      City       &      State,      Oct.      2015,

https://www.youtube.com/watch?v=QOn2IHvZINY. One supporter writes: “Norman . . . was not

timid when it came to confrontations but by not endorsing or succumbing to the mob mentality . .

. he saved many people, inmates and staff, from the consequences of unrestrained violence and

brutality.” Letter of Lawrence Vann.

C.     COBA

               1.     Election

               In 1993, after eight years as a corrections officer, Norman ran for President of the

Correction Officers’ Benevolent Association (“COBA”), the union that represents the more than

20,000 active and retired New York City corrections officers. He felt strongly that corrections

officers were being shortchanged, and that he could do a better job than the incumbent union

leaders. He put together a slate called “The Coalition,” which ran on a platform of 20 initiatives,

with restoring respect for corrections officers as its ultimate goal. See “Digging Out of Mess in

NY’s ‘Toughest Precinct,’” The Chief, Jan. 13, 2017; COBA News, Sept. 1996. The election was

bitterly contested, with five candidates running against the incumbent; The Coalition won by some

1,000 votes.



AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
                Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 6 of 17


                                                                              



January 28, 2019
Page 6


                             2.             First Term (1995-1999)

                             After their victory, the new board members discovered that they had to rebuild the

union almost from scratch. COBA’s lower Manhattan offices had “no furniture” and little

membership information except for “a box of index cards.” The newly elected treasurer found

himself “running around to different banks to find out which banks had [COBA’s] funds in them.”

“Digging Out of Mess in NY’s ‘Toughest Precinct,’” The Chief, Jan. 13, 2017. Norman and his

fellow board members quickly went to work. In their first year, they implemented almost all of

the 20 initiatives that they had promised during the campaign. They organized mandatory training

classes for union delegates; issued quarterly financial statements; retained counsel to represent

officers facing departmental or criminal charges; established a 24-hour hotline that made a board

member available to members around the clock; hired certified professionals to help COBA

members address alcoholism, divorce, child care, and trauma; moved COBA meetings to Queens

to increase attendance; established a monthly newsletter; and offered seminars on pension,

retirement, and health benefits. See COBA News, Sept. 1996.2

                             Norman made sure that COBA’s “political power [was not] squandered.” Id. He

worked with Albany legislators to draft bills that were favorable to corrections officers and

established a PAC that registered more than 100,000 voters. Id. He also launched a public

relations campaign, vowing “to speak out on behalf of correction officers and their families” so

that “[t]he correction officer [would] never be taken for granted again” and would achieve “total


                                                            
2
              Cited COBA News documents can be found at https://www.cobanyc.org/magazine.

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
                Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 7 of 17


                                                                               



January 28, 2019
Page 7


parity with . . . other law enforcement officers.” COBA News, Oct. 1996; COBA News, Nov./Dec.

1999. In Norman’s words to his members: “Parity is our goal, and parity we shall achieve.”

COBA News, Mar. 1998.

                             Norman’s efforts quite literally paid benefits. Before the end of his first term, he

had succeeded in persuading the legislature to pass seven bills that improved the lives of

corrections officers, including: (1) a Heart Bill that made corrections officers diagnosed with heart

disease eligible for a 75 percent disability pension, the same coverage provided to police officers

and firefighters; (2) a 3/4 Disability Bill that raised the percentage of disability pay for corrections

officers who incur line-of-duty injuries to 75 percent of salary from 33⅓ percent, bringing

disability pay into line with police officers and firefighters; (3) a Vehicle Accident Privacy Bill

that gave corrections officers the same rights as police officers and firemen not to disclose personal

contact information when involved in accidents while driving official vehicles; (4) a Feces Bill

that made it a crime for inmates to throw fecal matter at corrections officers; and (5) a Pension

Reopener Bill that opened a six-month window for corrections officers to buy into the 20-year

employee pension plan. COBA also took steps to “take care of its own.” It launched a retiree unit

to answer questions from, and provide programs for, retirees. It established a scholarship fund for

members’ children. And it created a widows and orphans fund to provide assistance to the families

of officers who died on active duty.3


                                                            
3
       Since its inception, COBA’s scholarship fund has provided nearly $1 million in $1,000
scholarships to members’ children for kindergarten through college. “Digging Out of Mess in
NY’s ‘Toughest Precinct,’” The Chief, Jan. 13, 2017. The widows and orphans fund provides

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
                Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 8 of 17


                                                                              



January 28, 2019
Page 8


                             The membership recognized how much was accomplished so quickly. One officer

wrote to Norman:

              The biggest regret I have about your position with COBA is that you didn’t start
              earlier. I can picture how much better things would have been. For almost 22 years
              I saw one lousy President after the other, making all kinds of promises. The only
              one to keep those promises has been you, and the best Executive Board we have
              ever had. Don’t slow down. Full speed ahead.

Ltr. of A.Q., COBA News, May 1998. Another wrote: “I am so pleased and thankful for your

continued policy to follow through on your promises. It is a refreshing burst of energy & hope

that is felt deep in our hearts knowing you did not forget.” Ltr. of M. Lockwood, COBA News,

Mar. 1997. And another wrote: “I am a 14-year veteran, and I can say that you have done more

for COBA’s members in one term than the previous COBA did in 10 years.” Ltr. of R. Rivera,

COBA News, Nov./Dec. 1998.

                             Just as important as the benefits was the sense of pride that Norman inspired. One

officer put it this way, “I heard you last year on talk radio . . . . You were great and I felt really

proud to be a Correction Officer. . . . We . . . patrol the toughest precincts in New York City.

We’re finally getting the recognition that all Correction Officers deserve.” Ltr. of S. Rapisardi,

COBA News, June 1997.




                                                            
families of deceased members with $250 for Thanksgiving dinner and $500 as a holiday gift for
each spouse and child.

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
         Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 9 of 17


                                                                     



January 28, 2019
Page 9


                3.      Later Terms (2000-2016)

                Norman was re-elected COBA President five times. He was sometimes brash, but

he was always effective.       (Trial Tr. 10/25/2017 320:9-15 (testimony of Elias Husamudeen

characterizing Norman’s leadership as “effective”).) In 1998, he stormed a prison privatization

conference, shouting “Privatization will not happen as long as we have breath in our bodies.”

COBA News, Mar. 1998.           A few years later, New York passed legislation requiring that

“maintaining the custody . . . of persons detained . . . in any [correctional] facility in . . . New York

City. . . be performed by members of the uniformed force.” COBA News, Sept./Oct. 2002. The

legislation gave corrections officers job security and ensured that the City’s jails would not be run

for profit.

                For Norman, the safety of his officers was paramount. When Mayor DeBlasio

appointed Joseph Ponte Corrections Commissioner, Norman held a conference and read from The

Cat in the Hat to express his view that Ponte was not up to the job. See “Correction Officers Union

Chief Norman Seabrook Mocks Incoming Boss as Softie,” N.Y. Daily News, Apr. 3, 2014. A year

later, he led corrections officers in depositing a coffin in front of City Hall to send the message

that “[s]omeone is going to die at the hands of an inmate . . . because of . . . inadequate staffing

levels.” “Correction Officers: ‘Someone Is Going To Die at Rikers,’” New York Post, Mar. 9,

2015.

                The gains Norman achieved for corrections officers were stunning. He sought

parity and achieved it. He championed Variable Supplement Fund and Defined Benefit legislation

that provides retired corrections officers an annual lump-sum payment of $12,000, on par with

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
               Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 10 of 17


                                                                           



January 28, 2019
Page 10


police officers and firefighters. He promoted an accidental death benefit that provides 100 percent

of the deceased officer’s salary to his or her surviving spouse. He won legislation that allows

corrections officers to stop paying a management charge on their pension contributions after 20

years’ service. He fought for and gained legislation that provides medical coverage for surviving

spouses. He obtained legislation that altered the Department’s system of rotating shifts, thereby

permitting officers to stabilize their schedules. And he lobbied successfully for laws benefitting

officers who had served in the military or responded on 9/11. See COBA News, Jan./Feb. 2010 &

Oct./Nov./Dec. 2006.

                             Perhaps of greatest importance, Norman succeeded in negotiating contracts with

the City that brought pay for corrections officers into parity with police officers and firefighters.

Under his leadership, corrections officers experienced salary increases of more than 50 percent.

See COBA News Mar./Apr. 2008; see also Letter of Sidney Schwartzbaum, The Chief, Mar. 23,

2012 (“I say without reservation that Norman Seabrook and his executive board have done more

to benefit the financial welfare of all ranks within the Correction Department than anyone in my

33 years with this agency.”). Corrections officers were not the only ones who benefitted. In 2001,

as Vice Chair of the Uniformed Forces Coalition, Norman successfully negotiated a 10 percent

raise over two-and-a-half years for firefighters, sanitation workers, and certain police officers, in

addition to correction officers.4 See “Contract Deal for Workers in Uniform,” N.Y. Times, Jul.

28, 2001.

                                                            
4
     Recognizing Norman’s leadership and negotiation skills, Governor Pataki appointed
Norman to the New York State Task Force on Domestic Violence in 1998; the Task Force To

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
               Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 11 of 17


                                                                           



January 28, 2019
Page 11


                             Norman’s focus extended beyond the welfare of his members. After Hurricane

Katrina, at his direction COBA sent a disaster relief team of 120 corrections officers to New

Orleans. The officers brought in food and supplies and assisted local corrections officers in

transforming a Greyhound bus station into a makeshift jail. See COBA News, Nov./Dec. 2005.

When Superstorm Sandy devastated parts of New York, Norman arranged for corrections officers

to deliver canned goods, bottled water, and blankets from Rikers Island warehouses to local

residents. They also gathered sheets, blankets, and towels from shelters and laundered them at

Rikers. On Thanksgiving that year, Norman and COBA members handed out more than 500 hot

dinners to needy residents of the Rockaways. See COBA News, Dec. 2012. Led by Norman,

COBA also provided disaster relief in Puerto Rico, Haiti and the Dominican Republic.

                             On September 11, 2001, Norman made sure that corrections officers came to the

aid of the City. Under Norman’s leadership, corrections officers set up a makeshift morgue at

Bellevue and worked round-the-clock “do[ing] the physically taxing and heart-rending job of

unloading body bags off of trucks and bringing them in for . . . examinations.” “Jail Officers Take

On Grueling Task,” The Chief, Sept. 21, 2001. Norman was there “on site . . . to aid the city and

country . . . in any way he could.” Letter of Peter G. Curcio. Norman described the work this




                                                            
Reform New York State and New York City Elections in 2001; and the Board of the MTA in 2006.
See COBA News, Apr. 1998 & Nov./Dec. 2006. In 2002, President George W. Bush appointed
Norman to the President’s Commission on the United States Postal Service. See White House
Press         Release,         Dec.          11,        2002,           https://georgewbush-
whitehouse.archives.gov/news/releases/2002/12/20021211-2.html.

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
        Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 12 of 17


                                                                 



January 28, 2019
Page 12


way: “it’s just heart-breaking. You can’t imagine the things we’ve seen.” “Jail Officers Take On

Grueling Task,” The Chief, Sept. 21, 2001.

               4.      Devotion to COBA Members

               What distinguished Norman most as a union leader was his devotion to the welfare

of individual officers. As he wrote in December 2000: “I don’t care if it’s one Correction Officer

or a thousand Correction Officers, I will fight for them all.” COBA News, Dec. 2000. Fight he

did. When the City laid-off over 200 corrections officers, Norman fought for their return and the

restoration of pay and seniority rights. See COBA News, Aug. 2007 (“315 Correction Officers

Completely Restored”). When officers were injured, he fought for their care. The letter of

Assistant Deputy Warden Steven Haimowitz is telling:

       I was a Tour Commander in . . . a jail facility on Rikers Island in 2010 [when] we
       had a multiple assault on staff by approx. 20 inmates. . . . [Norman was] the only
       Union President to respond to this major incident. Norman immediately questioned
       how all staff were doing. Not just the Officers he represented but titles above them
       too. What I respected most . . . was that he would not take no for an answer making
       sure all Correction Staff, Officers and Captains (although they were not his union)
       received immediate medical treatment for their injuries. He would not leave the
       facility until he was 100% happy that all staff were attended to. I never forgot the
       care he had for all staff that evening and . . . that everybody, no matter who you
       [were] matter[ed].

Letter of Steven Haimowitz. See also Letter from J.D. Smith, COBA News, Apr. 1998 (describing

Norman visiting injured officers in the hospital and “g[iving] them money out of [his] pocket for

some food and drinks”).

               When officers passed away, Norman grieved with their families and spoke at their

funerals. In the words of one letter writer:


AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
               Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 13 of 17


                                                                          



January 28, 2019
Page 13


              I remember one incident in particular when a young officer from one of the facilities
              had ingested some peanuts hidden in some chocolates that had been given to him
              at one of the jails and he . . . sadly passed away at the hospital. . . . I observed Mr.
              Seabrook embrace the family, pray with them . . . and then strongly persuade the
              mayor that this stricken family was important and the mayor subsequently did
              arrive at the hospital to the great comfort of the family. . . . Mr. Seabrook then
              proceeded to stay with the family as I left the hospital late in the night to be with
              mine. The very next morning . . . , to my surprise, [he] was still with the family,
              unshaven and obviously exhausted but this example of his deep care and
              compassion is just part of his fabric. . . .

Letter of Peter G. Curcio. See also Letter of Jimmy Watt, COBA News, Aug. 1997 (thanking

Norman for “all of the help and concern you gave to me and my family in our time of need”); letter

of Eva M. Rivera (“I first met Mr. Seabrook when . . . I attended a Correction Officer’s funeral . .

. . [and] I saw how compassionate and supportive he was towards the deceased’s family and

coworkers”); letter of Steven Haimowitz (“when a Correction Officer was killed in the line of duty

in California in 2004 [Norman] immediately assembled a contingent of staff willing to volunteer .

. . to fly to California . . . . What immediately struck my heart was [his] compassion in caring for

the officer’s family.”).5

D.            Family

                             Norman and his wife Susan have two daughters, Jenna and Tiffany, now ages 33

and 31. They taught their daughters to respect others and the value of hard work. See Letter of

Tiffany Peluso. As Tiffany writes, her father told her to “be nice to people because you can meet

the same people on the way up as you meet on the way down”; “the man at the top is just as


                                                            
5
       Under Norman’s watch, life insurance for active COBA members also increased from
$50,000 to $250,000.

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
       Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 14 of 17


                                                                   



January 28, 2019
Page 14


important as the man cleaning the floors.” Id. It is a credo that Norman has lived by and has

imbued in his children.

                  Jenna and Tiffany saw Norman “sacrifice[] and work tirelessly to fight for the men

and women in uniform and ensure they were treated with respect, honor, and dignity.” Id. They

watched as he went to Rikers on Thanksgiving and Christmas, and got out of bed at four in the

morning because an officer had been injured. See Letter of Jenna St. Luce (“I saw my dad give

110% at his job. Because of his example, I now give 110% at mine.). Norman cares enormously

about Susan and his daughters, and they about him. As Jenna puts it, “what we care about in my

family is family.” Letter of Jenna St. Luce. The last two years have been difficult ones in the

Seabrook family, but it has brought them closer.

E.     Post-Arrest Conduct

                  After his arrest, Norman was suspended as COBA’s President, and, once convicted,

he was terminated by COBA and the Department of Corrections. Unable to fight for his members,

he has focused his attention on caring for his grandchildren in ways that he couldn’t before. As

Tiffany writes:

       Now that my dad has more time, he has become devoted to his grandkids. He helps
       take my son and daughter to school and pick them up. He and my mom watch them
       if I have to work late. Only a few weeks ago, he fought through the snow to bring
       pizza to my son’s school Thanksgiving celebration. As much as my father has been
       a hero to me, he is now a hero to them.

Letter of Tiffany Peluso.

                  Norman also serves as an active member of his church. See Letter of Susan

Seabrook (“Faith in God has always been a large part of Norman’s life.”) In recent years, he has

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
       Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 15 of 17


                                                                  



January 28, 2019
Page 15


worked closely “with the young men [at his church] who do not have a father figure in their lives”

and has “helped them to develop positive esteems.” Letter of Pastor Kenneth R. Seabrooks. He

works to improve the relationship between the local police and the community. See Letter of

Deborrah Dancy. To his fellow church members, Norman is a role model: “he is truly an exemplar

of love and what it means to be a leader secularly and spiritually.” Id.

F.     Sentencing Guidelines

               We agree with the government and the Probation Department that the applicable

guideline is USSG § 2B4.1, which carries a base offense level of 8. That base offense level is

subject to an increase based on the “greater of value of the bribe or the improper benefit to be

conferred.” Platinum earned between $550,000 and $1,500,000 in fees on the COBA investments,

resulting in a 14-point increase. There is also a two-point enhancement for Abuse of a Position of

Trust under USSG §3B1.3, which brings Norman’s total offense level to 24, with a guideline range

of 51-63 months. We do not dispute this calculation.

G.     Restitution

               We do not believe an order of restitution against Norman is warranted. The

Mandatory Victims Restitution Act requires that a victim be “directly and proximately harmed”

by an offence before restitution may be imposed. 18 U.S.C. § 3663A(a)(2). When COBA invested

in Platinum, Norman was unaware that more than two years later the fund would fail. Three

government witnesses -- Gilad Kalter, Thomas Reynolds, and Jona Rechnitz -- testified that they

believed that Platinum was financially sound and had no “inkling” it would ultimately file for



AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
               Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 16 of 17


                                                                           



January 28, 2019
Page 16


bankruptcy.6                  Norman had no greater knowledge of Platinum’s financial health than those

witnesses. As the Court knows, six former Platinum executives are under indictment in the Eastern

District of New York for defrauding investors in connection with the PPVA fund.7 The cause of

Platinum’s bankruptcy will be the subject of that trial. Whatever its cause, Norman should not be

held responsible for Platinum’s failure. See U.S. v. Speakman, 594 F.3d 1165, 1172 (10th Cir.

2010) (intervening causes can break the chain of causation under the MVRA).

H.            Conclusion

                             Norman’s conviction has already taken a heavy toll on him. He spent a lifetime

raising himself from a boy filling buckets with water in the South Bronx to being one of the most

successful labor leaders in New York City’s history. The reputation that he worked so hard to

create is forever tarnished. He lives with the shame of knowing that the union’s annuity fund lost

money because of an investment he promoted. See United States v. Stewart, 590 F.3d 93, 141 (2d

Cir. 2009)(“the conviction itself already visited substantial punishment on the defendant”). What


                                                            
6
        When asked, “I’d be correct that when you spoke to COBA in January of 2014, you didn’t
have any inkling at all that there was a bankruptcy likely two years later,” Gilad Kalter, a former
Platinum employee responded, “I had none. I had no inkling.” (Tr. 330:25-331:8.) Similarly,
COBA’s financial advisor, Thomas Reynolds, testified that at the time of COBA’s investment, he
did not suspect in any way that the PPVA fund might go bankrupt. (Tr. 451:11-20.) And, when
asked of his understanding of Platinum’s financial health, Mr. Rechnitz responded: “At the time
I thought it was a financially sound company.” (Tr. 642:15-17.)
7
        That indictment alleges that Platinum executives fraudulently “overvalued some of
PPVA’s [] assets in order to . . . boost performance numbers” and “attract new investors.”
Indictment, United States v. Nordlicht, et al., 16 cr. 460 (E.D.N.Y.), at ¶ 42. The overvaluation
resulted in a “severe liquidity crisis” that caused Platinum to “selectively pay[] some investors
ahead of others, contrary to the terms of its governing documents.” Id.

AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
       Case 1:16-cr-00467-AKH Document 288 Filed 01/28/19 Page 17 of 17


                                                                  



January 28, 2019
Page 17


is beyond dispute is that, in his 20 years as COBA President, Norman Seabrook dedicated himself

to his officers, fought on their behalf, and achieved extraordinary results for them. Few labor

leaders have done so much for their members and their communities. Norman Seabrook will

continue to fight to prove his innocence. We recognize that a jury has found him guilty of a serious

breach of trust.   We hope, however, that a wise judge will take into account Norman’s

extraordinary achievements and conclude that a harsh sentence is not needed to serve justice.

                                                     Respectfully submitted,


                                                     /s/ Paul Shechtman

                                                     Paul Shechtman
                                                     Maggie Lynaugh

PS/ML:wr




AUSTIN  CONNECTICUT  DALLAS  DUBAI  HOUSTON  LONDON  NEW YORK  SAN ANTONIO  SEATTLE  WASHINGTON, DC
 
 
